 


110 HRES 1090 EH: Honoring the esteemed former President Nelson Rolihlahla Mandela on the occasion of his 90th birthday.
U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1090 
In the House of Representatives, U. S.,

July 15, 2008
 
RESOLUTION 
Honoring the esteemed former President Nelson Rolihlahla Mandela on the occasion of his 90th birthday. 
 
 
Whereas Nelson Rolihlahla Mandela was born to the Thembo Dynasty in Mvezo in the Umtata District of Transkei, South Africa, on July 18, 1918;  
Whereas he joined the African National Congress (ANC) in 1942 and in 1944 joined with other young dissidents to form the African National Congress Youth League (ANCYL), which embraced African nationalism and began building a mass movement; 
Whereas after the National Party came to power in an all-white election in 1948 on a platform of apartheid, a system of strict racial segregation, the ANC adopted the Programme of Action, inspired by the ANCYL, which advocated the use of boycotts, strikes, civil disobedience, and noncooperation against the National Party’s apartheid policies; 
Whereas, in 1952, after being designated volunteer-in-chief of the Defiance Campaign Against Unjust Laws, Nelson Mandela traveled the country, organizing resistance to discriminatory legislation; 
Whereas in recognition of his outstanding contribution during the Defiance Campaign, Nelson Mandela was elected to the presidency of both the ANCYL and the Transvaal region of the ANC at the end of 1952, earning him a position as deputy president of the ANC itself;  
Whereas, after the banning of the ANC in 1960 and the continued violent response to the ANC’s nonviolent methods, Nelson Mandela led the effort to set up Umkhonto we Sizwe (Spear of the Nation), the armed resistance organization of the ANC;  
Whereas, in 1964, Nelson Mandela and 9 of his fellow leaders of the ANC and Umkhonto we Sizwe were arrested, charged with treason, and brought to trial for plotting the violent overthrow the Government of South Africa;  
Whereas in his statement at the opening of the defense case in the historic Rivonia Treason Trial on April 20, 1964, in which he and 9 other ANC leaders were tried for 221 acts of sabotage designed to ferment violent revolution to overthrow the apartheid system, Nelson Mandela use his oratory skills as a legal advocate to lay out the reasoning for the ANC’s choice to use acts of sabotage as a tactic to defeat apartheid, as doing otherwise would have been tantamount to unconditional surrender; 
Whereas he closed his statement with these words: During my lifetime I have dedicated myself to the struggle of the African people. I have fought against White domination, and I have fought against Black domination. I have cherished the ideal of a democratic and free society in which all persons live together in harmony and with equal opportunities. It is an ideal which I hope to live for and to achieve. But if needs be, it is an ideal for which I am prepared to die.; 
Whereas on June 12, 1964, 8 of the accused, including Nelson Mandela, were sentenced to life imprisonment;  
Whereas, from 1964 to 1982, Nelson Mandela was incarcerated at Robben Island Prison, off the coast of Cape Town, and thereafter at Pollsmoor Prison, nearby on the mainland;  
Whereas Nelson Mandela consistently refused to compromise his political demands for freedom and equality for all South Africans to obtain his freedom while in prison;  
Whereas Nelson Mandela became widely accepted around the world as one of the most significant leaders of the 20th century and became a potent symbol of resistance as the anti-apartheid movement gathered strength;  
Whereas the Congressional Black Caucus and other Members of Congress actively engaged in efforts to bring about an end to South Africa’s apartheid system and played a key role in raising public awareness in the United States about South Africa’s racist regime;  
Whereas, after nearly 14 years of opposition, the Comprehensive Anti-Apartheid Act of 1986 was finally agreed to by both Houses of Congress, calling for sanctions against South Africa and establishing conditions for the lifting of such sanctions, including the release of all political prisoners including Nelson Mandela;  
Whereas the Comprehensive Anti-Apartheid Act of 1986 withstood a veto by President Ronald Reagan making it the first time in the 20th century that a President had a foreign policy veto overridden by Congress;  
Whereas Nelson Mandela was released from prison on February 11, 1990, after the apartheid Government of South Africa agreed to his terms for release;  
Whereas, after his release, he plunged himself wholeheartedly into his life’s work, striving to attain the goals he and others had set out almost 4 decades earlier;  
Whereas, in 1991, at the first national conference of the ANC held inside South Africa after the organization had been banned in 1960, Nelson Mandela was elected President of the ANC;  
Whereas Nelson Mandela was elected President of South Africa in that country’s first democratic elections with full enfranchisement was granted were held on April 27, 1994, and was inaugurated on May 10, 1994, as the country's first indigenous African President;  
Whereas, as President from May 1994 until June 1999, Nelson Mandela presided over the transition from minority rule and apartheid to a participatory democracy, winning international respect for his advocacy of national reconciliation and international peace; and  
Whereas Nelson Mandela has received numerous prestigious honors, including the Nobel Peace Prize in 1993, which was shared with Frederik Willem de Klerk, the Order of Merit and the Order of St. John from Great Britain’s Queen Elizabeth II, and the Presidential Medal of Freedom from George W. Bush: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)honors former President Nelson Rolihlahla Mandela on the occasion of his 90th birthday on July 18, 2008, and extends best wishes to him and his family;  
(2)honors his many accomplishments on behalf of all South Africans;  
(3)congratulates him for his efforts to promote dialogue to peacefully resolve conflicts between people in Africa and around the world; and  
(4)celebrates his contributions to South Africa, the United States, and the international community.  
 
Lorraine C. Miller,Clerk.
